McCay, Judge.
We have nothing to add to what is stated in the head-note in this case. The weapon used to inflict this whipping was a weapon none but a brute would use on such a child. It was a cruel and unlawful thing to inflict chastisement with. The judge did not say that one lick with such a weapon made the defendant guilty, but that it was unlawful, and so it was. We think, too, the verdict right. Even if a whipping was justifiable, and we would not go closely in a matter of this kind, as a very large margin must be left to the judgment of itlie parent, such a whipping with such a weapon was a cruel ¡and outrageous abuse of the parental authority, and made the ¡perpetrator of it guilty.
Judgment affirmed.